188 S.E.2d 898 (1972)
281 N.C. 314
Harry Lee HUGGINS and wife, Elizabeth Huggins
v.
Russell W. DEMENT, Jr., Substitute Trustee, et al.
Supreme Court of North Carolina.
May 24, 1972.
Jacob W. Todd, for plaintiffs.
James R. Rogers, III, for defendant Finance Co.
Phillip O. Redwine, for defendant Dement.
Hatch, Little, Bunn, Jones & Few, for defendant appellee, Betty Lou Britt.
Petition of Betty Lou Britt, Defendant Appellee, to dismiss appeal for lack of substantial constitutional question. 13 N.C. App. 673, 187 S.E.2d 412.
Allowed.